Appellate Case: 21-2072     Document: 010110769745          Date Filed: 11/16/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                            November 16, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 21-2072
                                                      (D.C. No. 1:20-CR-01220-KWR-1)
  ERICH DEOLAX RIKER,                                              (D.N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

        Defendant pleaded guilty to one count of failing to register as a sex offender.

 Finding by a preponderance of the evidence that Defendant committed a sex offense

 against a minor while in failure-to-register status, the district court increased Defendant’s

 sentencing-guidelines base offense level by eight points and sentenced Defendant to

 eighty-seven months’ imprisonment. Defendant argues that the district court’s factual

 finding violated the Fifth and Sixth Amendments to the United States Constitution. But



        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2072    Document: 010110769745        Date Filed: 11/16/2022     Page: 2



 as Defendant concedes, our precedent forecloses this argument. Thus, we exercise

 jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a) and affirm.

                                            I.

       Defendant has three prior convictions for criminal sexual misconduct against

 minors, and the Sex Offender Registration and Notification Act requires him to register

 as a sex offender for life. 34 U.S.C. § 20913. After receiving a conviction for failure

 to register as a sex offender in Oregon, Defendant moved to New Mexico and again

 failed to register. Rather than register, he told his girlfriend he was “on the run” and

 went by a different name. With his identity as a sex offender concealed, he babysat

 an eight-year-old girl, who later accused him of sexually abusing her after showing

 her pornographic videos. The State of New Mexico criminally charged Defendant

 but has yet to try him for this alleged conduct.

       The United States charged Defendant with failure to register as a sex offender,

 and Defendant pleaded guilty. At sentencing, the district court considered evidence

 of the alleged sexual offense against a minor underlying Defendant’s pending state

 charges. Finding by a preponderance of the evidence that Defendant committed the

 offense, the court applied United States Sentencing Guideline § 2A3.5(b)(1)(C),

 which provides for an eight-level increase to a defendant’s base offense level when

 the defendant committed a sex offense against a minor while in failure-to-register

 status. As a result, Defendant’s offense level was 21, which combined with a

 category V criminal history provided a guideline imprisonment range of seventy to

 eighty-seven months’ imprisonment.

                                             2
Appellate Case: 21-2072      Document: 010110769745         Date Filed: 11/16/2022   Page: 3



          Defendant objected to the district court’s application of U.S.S.G.

 § 2A3.5(b)(1)(C), arguing that it amounted to impermissible judicial fact-finding in

 violation of the Fifth and Sixth Amendments. The district court overruled the

 objection and sentenced Defendant to eighty-seven months’ imprisonment.

 Defendant appeals.

                                              II.

          We review constitutional challenges to the sentencing guidelines de novo.

 United States v. McKneely, 69 F.3d 1067, 1078 (10th Cir. 1995). When a court

 sentences within a properly calculated guidelines range, we presume the sentence is

 reasonable. See United States v. Chavez, 723 F.3d 1226, 1233 (10th Cir. 2013).

 Sometimes the guidelines call for sentence enhancements based on facts a jury did

 not find and the defendant did not admit. See United States v. Magallanez, 408 F.3d

 672, 684–85 (10th Cir. 2005). A sentencing court applies a preponderance-of-the-

 evidence standard when evaluating such facts to determine whether a sentence

 enhancement applies. See id. A court may even consider conduct underlying an

 acquitted charge so long as the government proves the conduct by the preponderance

 of the evidence. Id. No heightened standard of proof exists at sentencing for

 contested facts. See United States v. Robertson, 946 F.3d 1168, 1171 (10th Cir.

 2020).

                                              III.

          Defendant asserts that the district court violated the Fifth and Sixth

 Amendments by applying U.S.S.G. § 2A3.5(b)(1)(C) based on the court’s

                                               3
Appellate Case: 21-2072    Document: 010110769745        Date Filed: 11/16/2022    Page: 4



 preponderance-of-the-evidence finding that Defendant committed a sex offense

 against a minor although the government has yet to try him. Defendant relies on

 views expressed by individual Supreme Court justices in separate opinions to support

 the argument that when a sentence is substantively reasonable only because of a

 specific factual finding, a jury must find that fact beyond a reasonable doubt. See

 Jones v. United States, 574 U.S. 948, 948 (2014) (Scalia, J., dissenting); see also Rita

 v. United States, 551 U.S. 338, 372 (2007) (Scalia, J., concurring); see also United

 States v. Bell, 808 F.3d 926, 928 (D.C. Cir. 2015) (Kavanaugh, J., concurring). In

 other words, Defendant argues that without the district court’s finding that he

 committed a sexual offense against a minor while in failure-to-register status, his

 eighty-seven-month sentence would be substantively unreasonable. Thus, Defendant

 argues that the Fifth and Sixth Amendments require that the government prove that

 conduct to a jury beyond a reasonable doubt before a sentencing court can consider

 it.

       As Defendant concedes, our precedent forecloses his argument. We have held

 that the Constitution does not prohibit a district court from applying the sentencing

 guidelines based on facts the court finds by a preponderance of the evidence—even if

 the sentence would be substantively unreasonable without the finding. See United

 States v. Stein, 985 F.3d 1254, 1266 (10th Cir.); See also Magallanez, 408 F.3d at 684–

 85. The sentencing court properly applied a preponderance-of-the-evidence standard

 when evaluating the evidence of Defendant’s alleged sex offense against a minor.

 Section 2A3.5(b)(1)(C) advises courts to add eight points to a defendant’s base

                                            4
Appellate Case: 21-2072    Document: 010110769745       Date Filed: 11/16/2022      Page: 5



 offense level when they find that a defendant sex offender “committed” a sex offense

 against a minor while unregistered. The court found that the child’s allegations were

 corroborated, reliable, and credible, meeting the preponderance of the evidence

 standard, and properly applied the eight-level increase. The district court then

 appropriately sentenced Defendant within the corresponding guideline range.

       AFFIRMED.


                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




                                            5